DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Allowable Subject Matter
Claims 1-9, 12-18 and 21-24 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed injector system.
The closest prior art of record is Teoh (U.S. Pat. 5,288,291, hereinafter “Teoh”); Chang et al (U.S. Pub. 2003/0144630 A1, hereinafter “Chang”) and Bengtsson et al (U.S. Pub. 2015/0273161 A1, hereinafter “Bengtsson”).
However, this references do not disclose the invention as claimed.
Regarding claim 1, the closest prior art of Teoh, Chang and Bengtsson fails to teach among all the limitations or render obvious the limitation of the resilient member disposed within the needle housing which proximally biases the push pin as recited in the amended claims 1 and 23. This limitation was previously recited in claim 11, which was indicated as allowable, and incorporated into claims 1 and 23 in the most recent response (dated 04/25/2022). 
Specifically, in Teoh, the resilient member 42 is a sleeve that is constructed of elastomeric material to surround and frictionally engage the push pin 40 (see col. 5, lines 45-47). Thus, the resilient member 42 merely holds the push pin 40 in place and does not impart and proximally directed biasing force (or any other directional biasing force) to the push pin 40. Further, there does not appear to be a reason to modify Teoh to incorporate another resilient member into the needle housing 18 to proximally bias the push pin, since doing so would appear to undermine the purpose of the resilient member 42, namely to frictionally engage and hold the push pin 40 in a specific position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
05/25/2022